 228DECISIONSOF NATIONALLABOR RELATIONS BOARDof a contrary bargaining history or a request by a labor organizationfor a more comprehensive unit, the Board has recognized the appro-priateness of a separate meat department unit in stores of this kind.'Accordingly, we find a separate meat department unit appropriate inthis case.In view of the foregoing, we find that all full-time and regularpart-time 6 meat department employees in the Employer's stores inSarasota and Bradenton, Florida, excluding all other employees, meatdepartment managers, office clerical employees, guards, and super-visors asdefined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9(b) ofthe Act.[Text of Direction of Election omitted from publication.]5 TheGreat Atlantic &PacificTea Company, Inc.,12'8 NLRB 342.°The Petitioner seeks to include all regular part-time employees,while the Employerwould include only those working 20 hours or more a week. In accord with standardBoard policy,we shall include all regular part-time employees.Winn-Dixie Stores, Inc.,et at.,124 NLRB 908, 911.LabattWholesale Grocery Company1andGeneral Drivers &Helpers Local No. 657, affiliated with International Brother-hood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, Petitioner.Case No. 23-RC-1614.February 11F, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before C. L. Stephens, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Fanning and Kimball].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer is engaged in the selling and distribution at whole-sale of dry groceries, frozen foods, and related items from its ware-IThe Employer's name appears as amendedat thehearing.130 NLRB No. 26. LABATT WHOLESALE GROCERY COMPANY229house and administrative headquarters at San Antonio, Texas.ThePetitioner originally sought a unit of all warehousemen and truck-drivers and helpers, excluding office and clerical employees, mechanics,janitors, and maintenance employees.The Employer contends thatthe unit sought is too narrow in that it should include plant and officeclerical employees.As the petition did not include these categories,the Employer moves to dismiss.As the Petitioner indicated its will-ingness to include plant clericals at the hearing and as the unit sought,including plant clericals and excluding office clericals, is one whichwe have found appropriate in the past, we deny the motion to dismiss 2The Employer would include and the Petitioner takes no positionconcerning the order takers, comptometer operators, bookkeeper,cashier, and assistant cashier.These individuals work mainly in anoffice adjacent to the warehouse and often are required to go into thewarehouse as part of their jobs. They are under the same supervisionas the warehouse employees and, like them, are hourly paid andreceive the same employee benefits.The order takers receive orders by telephone and in person. In thewarehouse they assemble the orders thus obtained and often help loadthe trucks.They also assist in taking the warehouse inventory.The comptometer operators receive outgoing invoices for goodsawaiting shipment from the warehouse, record them, perform themathematical computations, then turn them over to the shipping de-partment in the warehouse.The bookkeeper checks the foregoing invoices to see that signeddelivery tickets have been received, posts all credit accounts, andadjusts with customers for shortages, overages, and damages.Hemaintains the accounts receivable records.The cashier and assistant cashier receive payments from customersand maintain records of shipment and delivery of merchandise.As the order takers, comptometer operators, bookkeeper, cashier,and assistant cashier work under common supervision and conditionsof employment with employees in the unit, and have considerablecontact with them in the warehouse, we find that they are plantclericals and include them.'The Employer has an administrative office which is on the oppositeside of the warehouse entrance from the office of plant clericals andis at some distance from the warehouse itself. It is under separatesupervision.In this office are the following categories of employeeswhom the Employer would include and the Petitioner would exclude.The assistant advertising manager shares joint responsibility withthe advertising manager for the Employer's advertising program.8 J. SegaridCo, 114 NLRB 1159.2 J Segari&Co., supra. 230DECISIONSOF NATIONALLABOR RELATIONS BOARDAlthough he is hourly paid and goes into the warehouse on occasion,his duties appear to be substantially those of an artist working onadvertising copy.As his duties and interests are different from thoseof employees in the unit we shall exclude him.The two secretariesto the partners, one of whom is on an hourly rate, perform the usualoffice clerical functions, as conceded by the Employer.The hourlyrated receptionist-telephone operator appears to perform office clericalfunctions a majority of her time.We find her to be an office clerical.As the Petitioner objects to the inclusion of these office clericals, weshall follow our usual practice in wholesale establishments and ex-clude the two secretaries and receptionist-telephone operator.4The Employer would include the credit manager, while the Peti-tioner takes no position on his status.He is located in the same officeas the plant clericals but, unlike them, is paid a salary.He instructsthe drivers, before shipments are made, whether to collect cash ondelivery or to extend credit.As the record isnot clearwhether heexercises such independent judgment in this matter as would con-stitute him amanagerialemployee or merely transmits such decisionsfrom his superiors to the drivers we shall permit him to vote subjectto challenge.The Petitioner would include the city and country shipping clerksand theirassistantswhile the Employer would exclude them as super-visors.As all of the incumbents in these jobs have been delegated andexerciseauthority to hire and discharge employees, we find that theyare supervisors and shall exclude them.Accordingly, we find that a unit of the following employees at theEmployer's San Antonio, Texas, warehouse, is appropriate for thepurpose of collective bargaining within the meaning of Section 9(b)of the Act.All employees, including warehousemen, truckdrivers and helpers,and plant clerical employees, but excluding mechanics, janitors, main-tenance employees,' office clerical employees, managerial employees,outside salesmen, guards, and all supervisors as defined in the Act![Text of Direction of Election omitted from publication.]4Interstate Supply Company,117 NLRB 1062, 1064.5TheEmployer agrees to the exclusion of mechanics,janitors,and maintenance em-ployees.As we are administratively advised that the Employer has no such employeesand that all janitorial and maintenance services are performed by independent contractors,we shall, in these circumstances,adopt the agreement of the parties and exclude them.6The unit found appropriate is larger than that sought by the Petitioner because of ourinclusion of plant clerical employees and it is not clear whether the Petitioner has anadequate showing of interestAccordingly, we instruct the Regional Director not to pro-ceed with the election herein directed until he shall have first determined that the Peti-tioner has made an adequate showing of interest among the employees in the appropriateunit who are eligible to vote in the election.Foremost Dairies, Inc,118 NLRB 1424,1428, footnote 7.